Case 4:17-cv-13292-LVP-EAS ECF No. 94 filed 04/01/19        PageID.2360     Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

AFT MICHIGAN,

              Plaintiff,
                                              Civil Case No. 17-cv-13292
v.                                            Honorable Linda V. Parker
                                              Honorable Elizabeth A. Stafford
PROJECT VERITAS,
and MARISA L. JORGE,
a/k/a MARISSA JORGE, a/k/a
MARISSA PEREZ,

              Defendants.

              DEFENDANTS’ LAY AND EXPERT WITNESS LIST

         Defendants, Project Veritas and Marisa L. Jorge, by and through their

counsel, respectfully submit the following list of potential witnesses to be called at

trial:


LAY WITNESSES:

         Defendants have not yet filed an Answer or any Affirmative Defenses. As

such, what defenses they may raise are as of this time still yet to be ascertained, and

thus which Witnesses they will call are at this time unknown. Notwithstanding the

foregoing, Defendants are able, at this time, to list the following individuals who

may be called as witnesses at trial:

         1.   Ms. Marisa Jorge.
Case 4:17-cv-13292-LVP-EAS ECF No. 94 filed 04/01/19   PageID.2361   Page 2 of 7



      2.    Mr. James O’Keefe.

      3.    Mr. Joe Halderman.

      4.    Mr. Will Keiper.

      5.    Mr. Fredy Mfuko.

      6.    Mr. Nico Degregorio.

      7.    Mr. Ryan Lopez.

      8.    Mr. Gaz Thomas.

      9.    Mr. Samuel Chamberlain.

      10.   Mr. Ian Robinson.

      11.   Ms. Korima McConer.

      12.   Mr. David Hecker.

      13.   Mr. David Dobbie.

      14.   Mr. Johnny Mickles.

      15.   Mr. Nate Walker.

      16.   Mr. Charles “Chuck” Lobaito.

      17.   Ms. Nikhol Atkins.

      18.   Ms. Taylor Monday.

      19.   Ms. Julie Rowe.

      20.   Ms. Randi Weingarten.

      21.   Dr. Christian Nwamba, Ph.D.
Case 4:17-cv-13292-LVP-EAS ECF No. 94 filed 04/01/19   PageID.2362   Page 3 of 7



      22.   Ms. Ashley Aidenbaum.

      23.   Ms. Sonya Alvarado.

      24.   Mr. Brandon Boswell.

      25.   Ms. Alyssa Brookbank.

      26.   Mr. Jon Curtiss.

      27.   Mr. Will Daniels.

      28.   Ms. Agatha Dier.

      29.   Mr. Dan Kukuk.

      30.   Mr. Terrence Martin.

      31.   Ms. Christy McGillvray.

      32.   Ms. Alycia Merriweather.

      33.   Ms. Rachal Osman.

      34.   Ms. Edna Reaves.

      35.   Ms. Rickia Robertson.

      36.   Mr. Tom Schmida.

      37.   Ms. Christine Sipperley.

      38.   Mr. Kevin Smith.

      39.   Ms. Gail Spencer.

      40.   Ms. Jessica Vanderbrook.

      41.   Mr. Gary Wellnitz.
Case 4:17-cv-13292-LVP-EAS ECF No. 94 filed 04/01/19   PageID.2363    Page 4 of 7



      42.    Ms. Karen Whittler.

      43.    Ms. Lauren Windsor.

      44.    Ms. Yael Bromberg.

      45.    Mr. Aderson Francois.

      46.    Mr. Robert Creamer.

      47.    Mr. Joseph Sandler

      48.    Ms. Dara Lindenbaum

      49.    Mr. Mike Lux.

      50.    Mr. Ken Nowak.

      51.    Ms. Maria Blistan.

      52.    Mr. Sean Spiller.

      53.    Mr. Steve Beatty.

      54.    Mr. Brad Woodhouse, Americans United for Change.

      55.    Other employees, agents, representatives, corporate designees, or

keepers of the records of Project Veritas.

      56.    Other employees, agents, representatives, corporate designees, or

keepers of the records of AFT-Michigan.

      57.    Other employees, agents, representatives, corporate designees, or

keepers of the records of the American Federation of Teachers, AFL-CIO.
Case 4:17-cv-13292-LVP-EAS ECF No. 94 filed 04/01/19         PageID.2364   Page 5 of 7



      58.    Employees, agents, representatives, corporate designees, or keepers of

the records of the Skillman Foundation.

      59.    Employees, agents, representatives, corporate designees, or keepers of

the records of the Walbridge Foundation.

      60.    Employees, agents, representatives, corporate designees, or keepers of

the records of any third-parties or non-party organizations or companies with

information relevant to the above-captioned matter.

      61.    Any witnesses needed to rebut any allegations raised by Plaintiff or any

other parties or witnesses throughout this action.

      62.    Any witnesses needed to authenticate documents or other evidence.

      63.    Any and all individuals named in Plaintiff’s Witness List (both Lay

Witnesses and Expert Witnesses).

      64.    All individuals identified in the course of discovery, depositions, in

written documents produced, in any motion or deposition exhibits, or otherwise

named or referenced in any investigation into this matter.

      65.    Discovery is ongoing. Moreover, Defendants have not yet filed an

Answer or Affirmative Defenses, nor has the time to do so yet ran. Defendants,

therefore, reserve the right to supplement this list and to offer the testimony of

additional or alternative witnesses for Defendants’ case in chief, for their defense,

for rebuttal, or for any other purposes.
Case 4:17-cv-13292-LVP-EAS ECF No. 94 filed 04/01/19          PageID.2365     Page 6 of 7




EXPERT WITNESSES

      1.     Mr. J. Stott Matthews, Spectrum Computer Forensics and Risk

Management, LLC.

      2.     Any rebuttal expert witnesses necessary to rebut any expert testimony

provided by or offered by Plaintiff.

      3.     Discovery is ongoing. Moreover, Defendants have not yet filed an

Answer or Affirmative-Defenses, nor has the time to do so yet ran. Defendants,

therefore, reserve the right to supplement this list and to offer the testimony of

additional or alternative expert witnesses in their case in chief, for their defense, for

rebuttal, or for any other purposes.

                                         Respectfully submitted,

                                         /s/ Paul M. Mersino
                                         Butzel Long, P.C.
                                         Paul M. Mersino (P72179)
                                         150 W. Jefferson, Suite 100
                                         Detroit, MI 48226
                                         mersino@butzel.com
                                         313-225-7015

                                         and

                                         Stephen R. Klein (P74687)
                                         1629 K St NW Ste. 300
                                         Washington, DC 20006
                                         (202) 804-6676
                                         steve@statecraftlaw.com

                                         Attorneys for Defendants
Dated: April 1, 2019
Case 4:17-cv-13292-LVP-EAS ECF No. 94 filed 04/01/19          PageID.2366     Page 7 of 7




                          CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing to all registered ECF participants listed for this case.

                                         Respectfully submitted,

                                         /s/ Paul M. Mersino
                                         Butzel Long, P.C.
                                         Paul M. Mersino (P72179)
                                         150 W. Jefferson, Suite 100
                                         Detroit, MI 48226
                                         mersino@butzel.com
                                         313-225-7015

                                         and

                                         Stephen R. Klein (P74687)
                                         1629 K St NW Ste. 300
                                         Washington, DC 20006
                                         (202) 804-6676
                                         steve@statecraftlaw.com

                                         Attorneys for Defendants
